Citation Nr: 1117063	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO. 05-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for hypertension, including as secondary to the Veteran's service-connected diabetes mellitus.

3. Entitlement to an initial disability rating in excess of 20 percent for right hip arthritis.

4. Entitlement to a disability rating in excess of 20 percent for diabetic sensory neuropathy of the right lower extremity.

5. Entitlement to a disability rating in excess of 20 percent for diabetic sensory neuropathy of the left lower extremity.

6. Entitlement to a disability rating in excess of 10 percent for diabetic sensory neuropathy of the right (major) upper extremity.

7. Entitlement to a disability rating in excess of 10 percent for diabetic sensory neuropathy of the left (minor) upper extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 until December 1968 and from September 1973 until March 1991. 

The matters of service connection for a sinus disorder and for an increased rating for right hip arthritis originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision, from the VA regional office (RO) in Little Rock, Arkansas.   The hypertension service connection and upper and lower extremities neuropathy claims come before the Board on appeal from an April 2009 rating decision, also from the VARO in Little Rock, Arkansas.  

The sinus disorder and right hip arthritis claims were previously before the Board in February 2008, at which time the Board granted a 20 percent disability rating for the right hip claim, denied claims for service connection for a sinus disorder and a skin disorder, and denied increased ratings for posttraumatic stress disorder (PTSD) and left hip arthritis.  The Board also remanded for additional development for the post traumatic left chest wall pain service connection claim.

A February 2008 rating decision implemented the grant of a 20 percent disability rating for the right hip arthritis.

The Veteran appealed the Board's February 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2009 memorandum decision affirmed the Board's denials of service connection for a skin condition and an increased rating for PTSD and set aside the Board's decision for service connection for a sinus disorder and an increased rating for the right hip arthritis; the Court remanded those matters for further proceedings consistent with the decision. 

Additionally, the portion of the Board's February 2008 decision remanding the claim for post traumatic left chest wall pain has since been decided by an August 2009 Board decision. That claim is no longer before the Board. 

The Veteran has also since appealed claims for increased ratings for diabetic sensory neuropathy of both the upper and lower extremities and a claim for service connection for hypertension. Those claims are also currently before the Board.

The issues of service connection for a total knee replacement surgery of the left knee, increased evaluation for scars, and service connection for depression, secondary to the Veteran's service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of increased ratings for the right hip arthritis and bilateral upper and lower extremities neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



[Continued on the next page]  
FINDINGS OF FACT

1. The Veteran's sinus disorder is not related to service, including any incident thereof. 

2.  The Veteran's hypertension is not related to service, including any incident thereof, and is not due to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. A sinus disorder was not incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2. Hypertension was not incurred during active military service, and is not due the Veteran's service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In regards to the claims for service connection for a sinus disorder and hypertension, the VCAA duty to notify was satisfied by way of an April 2004 letter for the sinus disorder claim and a February 2009 letter for the hypertension claim, that fully addressed all of the notice elements and were sent prior to the initial RO decisions in these matters. The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records. He was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. The Veteran has also demonstrated actual knowledge that a secondary service connection claim would require a current disorder and that it was either caused or aggravated by a service-connected disability, as indicated in his May 2009 notice of disagreement claiming that it is related to diabetes mellitus. 
 
With respect to the Dingess requirements, the August 2006 letter from the RO, and the February 2009 letter in regards to the hypertension claim, provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With those letters, the RO effectively provided notice with respect to the issues on appeal. Additionally, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection. Any questions as to the appropriate disability rating or effective date to be assigned are moot. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and identified private medical records. In addition, he was afforded a VA medical examination in March 2009 for his hypertension claim, which provided specific medical opinions pertinent to the issue on appeal. He was also afforded a VA examination in March 2005 for his sinus claim, which provided specific medical opinions pertinent to the issue on appeal. Although the Veteran has indicated that the March 2005 VA examination was inadequate, the December 2009 Court memorandum decision found the examination to be sufficient for the Veteran's claim. Additionally, although the Veteran claimed in his May 2009 notice of disagreement that the March 2009 VA examination was inadequate, the Veteran has not indicated why the claim was inadequate, other than state that the examiner must decide the claim "its development and actual comprehension of the veteran's current medical status."  The March 2009 VA examination and addressed the issue of hypertension secondary to diabetes mellitus. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion concerning the Veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."). The VA examiner was qualified through education, training, and experience to offer competent medical evidence. The March 2005 VA examination similarly provided competent medical evidence for the adjudication of that claim. Therefore, the Board finds that the examinations and associated opinions are adequate for the proper adjudication of the appeals. As a result, additional examinations are not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 
It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. Moreover, the Veteran has been represented by an attorney in this matter. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). The Veteran and his attorney have not indicated that there is any outstanding evidence relevant to this claim. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Sinus Disorder Claim

The Veteran essentially contends that his sinus disorder is due to service. He claims that he was exposed to dust in service, which contributed to his sinus disorder. He has also contended that his current sinus disorder developed in service, and that his in-service respiratory infection and asthma may have caused his sinus disorder, as noted in his February 2004 notice of disagreement. 

The Veteran reported treatment for a sinus condition, in a March 2004 VA Form 21-4138, which began in 2001. He also reported to his March 2005 VA examiner that the onset of his sinus-related symptoms was in the late 1980s, after being stationed in California. The March 2005 VA examiner diagnosed him with chronic sinusitis. 

The Veteran's service treatment records indicate that he complained of a sore throat and nasal congestion in October 1965, and was diagnosed with an upper respiratory infection. 

A June 1970 VA examination found the Veteran to have no significant abnormalities in regards to his respiratory system.

A November 1992 VA examination did not find any abnormalities of the nose or sinuses and specifically found his lungs to be clear.

An April 15, 1998 VA outpatient treatment record found the Veteran to have allergic rhinitis and to request allergy pills.

A VA examination was provided to the Veteran in March 2005. He reported developing sinus-related symptoms in the late 1980s, including daily stuffiness, rhinorrhea, sinus pressure, and pressure headaches, which were controlled with medication.  The Veteran reported that he underwent allergy testing in the military in the 1980's and was told that he was allergic to dust and pollen.  He reported that if he does not take his medication, he had daily rhinorrhea, sinus congestion, sinus headaches, and recurrent infections.  The Veteran reported some nasal stuffiness and congestion towards the end of the day as the medication wears off.  He noted recurrent episodes of maxillary sinus pain of a frequent nature.  It was noted that the Veteran had not had to have any surgery for his sinus disorder.  The examiner noted the Veteran was treated for a respiratory infection in 1965 and for bronchitis in the mid 1980s. The examiner also noted that the Veteran requested allergy pills in 1998.

After reviewing his claims file and examining him, the examiner stated that it was his medical opinion that he could not relate the Veteran's present sinus condition to his military experience, as there was insufficient medical evidence to link his present day sinus condition to the few episodes of respiratory infections.  He went on to state that if allergy testing was done and proven this would give evidence to prove his case, but that he could not find any evidence of allergy testing in the c-file review.  He concluded that he could not relate the Veteran's present chronic sinus condition to his remote military experience.  

The Court's December 2009 memorandum decision indicated that the Board had previously failed to discuss whether the Veteran's lay evidence was competent and sufficient to establish any element of service connection for his sinus condition.  The Court noted that the Veteran's lay statement was his report of being diagnosed in service as having asthma and a respiratory infection.  The Board finds that the Veteran is competent to report on what he was told by a doctor, to include that he had asthma and a respiratory infection.  The next question becomes whether the Veteran lay statement is credible as it pertains to the diagnoses.  The Board finds that the service records show that he was treated for a respiratory infection.  As such, the Board finds his statement concerning this to be credible.  The Board notes that the Veteran was diagnosed as having bronchitis and there is no evidence of asthma in service.  Moreover, the Veteran underwent VA examination in 1992, not long after, his March 1991 discharge, and the examination report shows that the Veteran's lungs were clear and there was no issues recorded under the section concerning the nose, sinuses, mouth and throat or the respiratory system.  When the Board weighs the service medical records and the 1992 VA examination findings against the Veteran's statements of having asthma in service, the Board finds that such statement is not credible.

The Veteran can testify as to observable symptoms, though he is not competent, as a layperson to render a diagnosis or to render an opinion as to medical causation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1977; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the Veteran's original claim for service connection was made in March 1970, a little after his first discharge from service.  At that time, he claimed service connection for his shrapnel wounds and "any and all disabilities of record."  The Veteran did not specify a sinus disorder at that time. The Veteran's subsequent June 1970 VA examination specifically found the Veteran to have no significant abnormalities of the respiratory system. 
  
After the Veteran separated from military service again in March 1991, the Veteran similarly filed his next claim in July 1992, with a claim for a right knee injury and "All other Disabilities Found in my service medical Records," but did not specify a sinus disorder, though he specified treatment for the right knee and chest pain in service.  The subsequent November 1992 VA examination did not find any abnormalities of the nose or sinuses and specifically found his lungs to be clear. The first indication of record of allergies complaint was an April 1998 VA outpatient treatment record, and though the Veteran filed subsequent claims with VA, he did not file a claim for a sinus disorder until March 2004. 

The only evidence of the occurrence of an in-service sinus disorder is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several years past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The evidence of record thus indicates that the Veteran is not credible in his reports that he has had continuous sinus disorder symptoms since service, as his in service and post service medical records specifically found no such problems for several years following his discharge from service and the Veteran himself did not issue such complaints or file such a claim though he obviously had knowledge of his ability to file claims for service connection for disorders related to his service.

The Veteran has a current sinus disorder, but there is no competent medical evidence to support his contention that his current disorder is related to his service, to include a respiratory infection and bronchitis noted in service.  In 2005, the VA examiner could not relate the Veteran's current sinus condition to service, even when taking into consideration the Veteran's history.  Furthermore, the credible evidence of record does not indicate that the Veteran had a sinus disorder in service or that he had chronic sinus disorder symptoms since service.  As the probative evidence of record does not indicate that the Veteran's sinus disorder is related to his service, the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for service connection for a sinus disorder is denied. 

Hypertension Claim

The Veteran contends that he has hypertension secondary to his service-connected diabetes. In his March 2008 claim, he reported that he was now taking blood pressure medicine, but that he had "never had high blood pressure."

The Veteran's service treatment records are silent as to any complaints of, or treatment for, hypertension. 

A November 1992 VA examination noted blood pressure readings of 144/88, but the Veteran was not diagnosed with hypertension.  Other VA outpatient treatment records varied in findings, including blood pressure readings of 134/64 in March 1997, 142/72 in June 1997 and 128/73 in April 1998.  None of the medical records on file indicate that the Veteran was diagnosed with hypertension until several years following his discharge from service.  

Indeed, the Veteran's own claim is that his hypertension is a recent disorder that developed after his post-service development of diabetes mellitus.  A July 1997 VA outpatient treatment record noted that the Veteran had been diagnosed with diabetes mellitus.  On March 2009 VA examination, the Veteran gave a history of being diagnosed as having diabetes mellitus in 1993.

An August 7, 2007 VA outpatient treatment record noted that the Veteran received treatment for his diabetes, and that he had underlying obesity. The Veteran opined that he felt his underlying hypertension may be secondary to his obesity and sleep apnea. The examiner found that the Veteran had hypertension and that he did not want to check his blood pressure at home. VA outpatient treatment records and private medical records generally indicated a relatively recent history of hypertension, but did not provide any medical opinions as to the etiology of the disorder.

The Veteran received a VA examination in March 2009, which included a review of the claims file. The examiner noted that the Veteran had been previously diagnosed with diabetes; the Veteran reported that he was not aware of any renal dysfunction and that a review of his claims file revealed that renal function tests were consistently normal in 2007 and 2008 before and after the diagnosis of hypertension. The examiner found the Veteran to have essential hypertension and diabetes mellitus. 

The March 2009 VA examiner opined that there are no specific distinguishing features between essential hypertension and hypertension that is secondary to diabetes. However, the examiner noted that diabetic hypertension usually occurs in the setting of renal insufficiency due to the diabetes with increased rennin production and the development of hypertension. The examiner found that although the Veteran's hypertension developed several years after his diagnosis of diabetes, there was no evidence of previous or recent renal dysfunction and that it is less likely than not that his hypertension is secondary to the diabetes. 

The Board notes that the Veteran has not contended and the record does not indicate that the Veteran had hypertension in service or for several years after his discharge from service. As such, service connection on a direct basis is not indicated by the record.

In regards to the Veteran's claim that he has hypertension secondary to his service-connected diabetes mellitus, the only competent medical opinion evidence of record is the March 2009 VA examination, which found that the Veteran's hypertension is less likely than not secondary to his diabetes. 

The only other evidence provided as to the Veteran's claim is his belief that his hypertension developed due to his service-connected diabetes mellitus. Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his service-connected diabetes mellitus is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).. 

In sum, the evidence fails to demonstrate that the Veteran's current hypertension is due to service or to a service-connected disability.  Thus, the Board finds that the  preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for hypertension, including as secondary to his service-connected diabetes mellitus, is denied. 


ORDER

Service connection for a sinus disorder is denied.

Service connection for hypertension, including as secondary to the Veteran's service-connected diabetes mellitus, is denied.


REMAND

The Veteran contends that his right hip arthritis is more severe than indicated by the initial 20 percent evaluation previously granted him. Additionally, he claims that his bilateral upper extremity neuropathy is more severe than indicated by the 10 percent disability ratings previously granted him, and that his bilateral lower extremity neuropathy is more severe than indicated by the 20 percent disability ratings previously granted him.

The Court's December 2009 memorandum decision found that if the Board does not have enough information from the March 2005 VA medical report, which found that the right hip could not be tested due to severe pain with range of motion of the right hip, to explain its decision to give the Veteran the benefit of the doubt of his right hip functional impairment, the Board should find the medical examination report to be inadequate for evaluation purposes. As the March 2005 VA examination did not provide adequate information regarding the right hip functional impairment, a new VA examination is necessary.

In regards to the neuropathy claims, the Veteran's March 2009 VA examination for hypertension noted that neurological testing produced somewhat inconsistent responses. The March 2009 VA examiner diagnosed the Veteran with mild early diabetic sensory neuropathy. However, he then opined that despite the minimal physical findings, it was more likely than not that the Veteran was developing sensory diabetic neuropathy in his feet and probably in the hands; his symptoms were moderate. The record is unclear as to which nerves are involved in causing the Veteran's service-connected neuropathy disabilities. Additionally, the record indicates that the Veteran's responses on examination were inconsistent and the examiner's findings were also inconsistent.

This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional. A medical opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board also notes that the last VA medical records associated with the claims file were from May 2010 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request and obtain all VA medical records not already associated with the claims file, including records from May 2010 to the present which pertains to the claims on appeal.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After any unassociated medical records are associated with the claims file, the Veteran should be provided a VA joints examination by an appropriate medical professional to determine the current extent and severity of his right hip disability. 

The examiner's findings should also specifically include range of motion, bone and/or cartilage impairment, the presence of any ankylosis, and any joint abnormalities for the disability.  The examiner should evaluate and report on whether there is any additional functional loss on use due to pain on motion or due to flare-ups.  If such findings are not possible, the examiner should explain why he/she is unable to provide such findings.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

3.  After any unassociated medical records are associated with the claims file, the Veteran should be provided a VA nerves examination by an appropriate medical professional to determine the current extent and severity of his bilateral upper and lower extremity neuropathy disabilities. 

The examiner's findings should also specifically include determinations of which nerve(s) are involved for each extremity and a discussion of the Veteran's neuropathy symptoms and their respective degrees of severity. The examiner should discuss whether the nerve involvement is incomplete or severe, whether it is wholly sensory, and whether there is muscle atrophy or weakness. The examiner should also determine the severity of neuropathy for each appendage, whether it would be considered mild, moderate, or severe.

 If possible, the examiner should also consider any additional functional loss on use due to pain or due to flare-ups. If such findings are not possible, the examiner should explain why he/she was unable to provide such findings.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


